Citation Nr: 0633255	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, manifested by spondylolysis and 
spondylolisthesis in the lumbar spine and mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from February 28, 1996 to 
March 29, 1996.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for spondylolysis with 
mechanical low back pain.

In a February 2004 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disability, 
manifested by spondylolysis and spondylolisthesis in the 
lumbar spine and mechanical low back pain.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a July 2004 order, the Court vacated the Board's decision 
with respect to that decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand.  Pursuant to the Joint Motion, the Board 
remanded the case in February 2005 to ensure compliance with 
the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000.  The case is once again before 
the Board for review.


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service 
connection for spondylolysis with mechanical low back pain on 
the basis that it preexisted service and was not aggravated 
therein.

2.  The evidence received since the July 1996 rating decision 
does not include medical evidence that the veteran's 
preexisting low back disability, manifested by spondylolysis 
and spondylolisthesis in the lumbar spine and mechanical low 
back pain, was caused or aggravated by service.  
CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied service 
connection for spondylolysis with mechanical low back pain is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

2.  The additional evidence presented since the July 1996 
rating decision is not new and material, and the claim for 
service connection for a low back disability, manifested by 
spondylolysis and spondylolisthesis in the lumbar spine and 
mechanical low back pain, has not been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO initially denied service connection for 
spondylolysis with mechanical low back pain in an unappealed 
July 1996 rating decision.  The relevant evidence at the time 
of that decision included the veteran's service medical 
records, private treatment records dated from April 1995 to 
April 1996, and a June 1996 VA examination report.  These 
records essentially showed that the veteran had a low back 
disability prior to service that did not undergo a chronic 
worsening during service.  

This evidence showed that the veteran was treated by a 
private orthopedist for spondylolisthesis of L5 on S1 with 
spondylolysis of the L5 vertebra from April 1995 to April 
1996.  However, the veteran did not report this condition at 
his enlistment examination on February 14, 1996.  The veteran 
was then treated for low back pain shortly after his 
enlistment.  A Medical Evaluation Board report dated on March 
13, 1996, noted that the veteran's low back pain secondary to 
Grade I anterolisthesis of L4-5 "existed prior to entry into 
service and has not been permanently aggravated by training 
beyond the normal progression of the condition."  
Thereafter, a June 1996 VA examination report noted the 
presence of spondylolysis and spondylolisthesis at L5-S1, as 
well as some type of congential variant of the posterior 
spinous process of L5. 

Based on the foregoing, the July 1996 rating decision denied 
service connection for spondylolysis with mechanical low back 
pain on the basis that it preexisted service and was not 
aggravated therein.  The veteran was notified of the July 
1996 rating decision and of his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the July 
1996 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

In February 2001, the veteran attempted to reopen his claim 
for service connection for a low back disability on the basis 
of new and material evidence.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620. Since the veteran filed his claim to reopen in 
February 2001, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
July 1996 rating decision.  Since that decision, the veteran 
submitted treatment records from two private orthopedists, 
none of which indicates that his preexisting back disability 
was aggravated during service.  Records from J.S.M., M.D., 
dated from March 2001 to January 2003, show treatment for 
persistent spondylolysis of the L5 vertebra, spina bifida 
occulta of the arch of L5, and spondylolisthesis of L5-S1.  
Dr. J.S.M. indicted that the veteran had been fitted with a 
back brace as a teenager, that lumbar X-rays looked "good" 
in December 2002, and that the veteran had reported pain in 
the left leg.  In addition, a September 2001 record from Dr. 
E.K. shows treatment for increased back pain upon physical 
activity of his Grade I spondylolisthesis at L5-S1 with mild 
symptomatology.  However, none of these reports makes any 
reference to the veteran's period of military service from 
February 28, 1996 to March 29, 1996. 

The Board finds that all of these records are "new" because 
they did not exist at the time of the July 1996 final rating 
decision.  However, since none of these records indicates 
that the veteran's preexisting low back disability 
chronically worsened during service or were caused by 
service, they are not "material" to the central issue in 
this case.  In other words, the newly submitted evidence does 
not provide even a minimal basis favoring either a causal 
link between service and the veteran's current low back 
disability, or that his preexisting low back disability 
became aggravated as a result of some event or incident 
during his one-month period of service.  Accordingly, the 
newly submitted evidence, by itself or in connection with 
evidence already in the file, is not so significant that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered lay statements provided by the 
veteran and his father.  However, the Board emphasizes that 
statements provided by the veteran and his father are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the July 1996 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material. Therefore, the 
July 1996 rating decision remains final and the appeal is 
denied.

Veterans Claims Assistance Act of 2000

Letters by the RO dated in July 2001, November 2005, and 
March 2006 fully satisfy the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letter (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the RO 
also notified him of the evidence and information necessary 
to reopen his claim for service on the basis of new and 
material evidence.  In particular, the July 2001 and November 
2005 letters defined "new" and "material" evidence.  In 
addition, the November 2005 letter explained that his claim 
was previously denied because there was no evidence of 
permanent worsening of his preexisting back disability during 
his short period of active duty.  The RO then explained to 
the veteran that he must submit evidence which relates to 
this fact.  The veteran was therefore provided proper notice 
concerning the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disability.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO's letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
that decision, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
June 2001 and November 2005 letters comply with the first 
three elements, while the March 2006 letter complies with the 
last two elements.  Id. 

Although the letters of June 2001 and November 2005 were not 
sent prior to the initial adjudication of his claim in June 
2001, the timing is not prejudicial to the veteran, as he was 
provided adequate notice before the claim was readjudicated 
in a supplemental statement of the case issued in May 2006.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).  The Board 
notes that the case was not readjudicated by the RO following 
the March 2006 letter.  The Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Pursuant to the Board's remand, the RO sent the veteran a 
letter in November 2005 requesting information concerning any 
outstanding medical records; however, the veteran has not 
replied to that request.  With regard to any additional 
recent treatment records from Tennessee, it is important to 
note that there is no question in this case that the veteran 
currently has a back disorder and receives current treatment 
for this disorder.  This is not in dispute.  As a result, 
more treatment records of this disorder will not provide a 
basis to reopen this claim.  The critical issue in this case 
is whether the current back disorder is related to service 
from February 28, 1996 to March 29, 1996 and treatment 
records of the veteran's back disorder will not provide a 
basis to reopen this claim.  Consequently, obtaining 
additional recent medical records is found not warranted.  As 
stated by the Court, the duty to assist is not unlimited in 
scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disability, 
manifested by spondylolysis and spondylolisthesis in the 
lumbar spine and mechanical low back pain, the appeal is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


